 



Exhibit 10.1
Amendment: cing5899.A.004
To
Purchase Order 3
This Amendment (cing5899.A.004) is effective as of February 1, 2008, between
eTelecare Global Solutions, Inc. (eGS), a Philippines corporation and AT&T
Mobility LLC (f/k/a Cingular Wireless) a Delaware limited liability company
(“Buyer”) on behalf of itself and its Affiliates, amends that certain Purchase
Order,
RECITALS
     WHEREAS Buyer and eGS have entered into that certain Call Center Services
Purchase Order dated June 15, 2005 (“PO”) to provide services to Buyer;
     WHEREAS Buyer and eGS desire to amend the PO to extend the term of the PO;
     FOR AND IN CONSIDERATION of the mutual covenants contained herein, the
parties agree to amend the SOW as follows:

1.   Section 6.1 “Term” of the PO is hereby deleted in its entirety and replaced
with the following:       Section 6.1 “Term” This PO shall begin on June 15,
2005 and end on April 31, 2008.   2.   The amendments made to the PO by this
Amendment shall be effective as of February 1, 2008.   3.   Except as amended by
cing5899.A.004, and as specifically stated in this Amendment, the PO is not
modified, revoked or superseded and remains in full force and effect.

IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.

                              eTelecare Global Solutions, Inc.       AT&T
Services, Inc.
on behalf of AT&T Mobility LLC                                  
By:
/s/ Jared Morrison        By: /s/ Richard Steadman                              
                      Printed Name:   Jared Morrison   Printed Name:   Richard
Steadman  
 
     
 
             
 
    Title:   Vice President       Title:   AVP - Global Strategic Sourcing      
                                                 
Date:
  3-19-08           Date:   3-17-08                              

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies
and their third party representatives, except under written Agreement by the
contracting Parties.

1